

116 HR 7893 IH: Mental Health and Substance Abuse Support During COVID–19 Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7893IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Steil introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Public Health Service Act to provide for the establishment of a COVID–19 Mental Health and Substance Abuse Response Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Mental Health and Substance Abuse Support During COVID–19 Act. 2.COVID–19 Mental Health and Substance Abuse Response Grant ProgramSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31) is amended by adding at the end the following: 520N.COVID–19 Mental Health and Substance Abuse Response Grant Program(a)EstablishmentThe Secretary shall, in coordination with the Assistant Secretary for Mental Health and Substance Use, establish and carry out a program to award grants to States (as defined in section 524) to assist States in addressing the increased costs to States due to an increase in mental health challenges and substance abuse in such States as a result of, or co-occurring with, the COVID–19 pandemic, to be known as the COVID–19 Mental Health and Substance Abuse Response Grant Program (referred to in this section as the Program). (b)Use of FundsA State may use funds received through the grant to support one or more of the following activities, which may be conducted in coordination or partnership with local governments or community organizations:(1)Enhanced public education to improve community awareness, with respect to mental health or substance abuse, including for children and youth.(2)Identification of, and outreach to, individuals at risk of experiencing a mental health and substance abuse challenge, and referral of such individuals to appropriate treatment, recover, or other resources in the community. (3)Direct services to adults and children to prevent or treat a mental health or substance abuse problem.(4)Community and peer support programs, including programs for veterans and underserved communities.(5)Development of partnerships with entities such as local healthcare providers, substance abuse treatment organizations, schools, child welfare agencies, social services organizations, mental health treatment organizations, police departments, businesses, religious institutions, in order to coordinate and expand resources available to addicted or at-risk individuals and their family members.(6)Mental health and substance abuse training for relevant healthcare workforce and community members.(7)Upgrading technology to support mental health and substance abuse services through telehealth.(8)Follow-up services and outpatient support.(9)Support programs for front line COVID–19 health care workers.(10)24/7 crisis call centers.(11)Grants to local governmental entities within such State to offset the costs referred to in subsection (a). (c)RegulationsThe Secretary shall, not later than 30 days after the date of enactment of this section, issue a rule to establish, carry out, and administer the Program.(d)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2020 through 2022.(2)AllocationOf the amounts made available under paragraph (1) for a fiscal year, each State shall be allocated an amount based on the percentage constituted by the ratio of an amount equal to the population of the State over an amount equal to the total population of the States, as indicated by the data collected by the Bureau of the Census for 2010. .